Desmond, J.
(dissenting). This simple procedural statute should be “ liberally construed ” as the Civil Practice Act itself commands (§§ 2, 3). No public policy requires that this law be so straitly limited in its coverage as to deprive it of its useful function of facilitating the taking of testimony in this State for use in judicial proceedings pending elsewhere (see Matter of Roberts, 214 App. Div. 271, 275). It was our own Legislature, not some foreign body, which, so long ago as 1867 (see L. 1867, ch. 68, and, even earlier, Rev. Stat. of N. Y., pt. Ill, ch. VII, tit. Ill, art. IV, and Eldridge v. Chapman, 13 Abb. Prac. 68, n.), provided, without qualification or exception, that a party to an action, suit or special proceeding, civil or criminal, pending in a court without the state, either in the United States or in a foreign country might thus obtain testimony in this State. Such inclusive and sweeping language as “ action, suit, or special proceeding, civil or criminal ’ ’ must have been intended to cover any and every kind of foreign judicial proceeding, whatever its name or special features. Our sole inquiry is, therefore, as to *487whether the proceedings pending in the Superior Court of New Jersey under chapter 6 of title 40 of the Revised Statutes of New Jersey are judicial. Surely, for that we can take New Jersey’s answer, and that answer is in the affirmative (Massett Bldg. Co. v. Bennett, 4 N. J. 53; Matter of Wellhofer, 10 N. J. 321; Tiene v. Jersey City, 13 N. J. 478; Matter of Tiene, 19 N. J. 149). Confirmation thereof is available from the fact .that our own State has, under section 4 of the General Municipal Law, an investigative procedure, “ unmistakably judicial ” (see Matter of Richardson, 247 N. Y. 401, 412, 413), which is generally similar to the New Jersey procedures we are here examining.
The order should be affirmed, with costs.
Froessel, Yaw Voorhis and Burke, JJ., concur with Cowway, Ch. J.; Desmowd, J., dissents in an opinion in which Fuld, J., concurs; Dye, J., taking no part.
Order reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.